DETAILED ACTION
Receipt of Arguments/Remarks filed on December 23 2021 is acknowledged. Claims 1-3, 5-8, 11-12, 15 and 17-19 were amended. Claims 1-19 are pending. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19 2021. Claims 1-14 and 16-19 are directed to the elected invention.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Posadowska et al. (Engineering of Biomaterials, 2013, cited in the Office action mailed on August 6 2021) in view of Cheng et al. (PLOS ONE, 2013, cited on PTO Form 1449) as evidenced by Chen et al. (FEBS Letters, 2001) and Reinholz et al. (Cancer Research, 2000).
Applicant Claims
	The instant application claims a method for local treatment of a bone fracture or bone defect in a patient, the method comprising applying onto or into a site of bone fracture or bone defect a formulation comprising at least one biodegradable polymer (PLGA as elected), an androgen receptor agonist (testosterone or ester thereof as elected) and a bisphosphonate or pharmaceutically acceptable salt thereof (alendronate as elected) so as to induce osteoblast activity.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Posadowska et al. is directed to the preparation and characterization of drug delivery carriers for local administration of sodium alendronate.  Sodium alendronate is a potent amino-bisphosphonate that has undergone extensive clinical development for the treatment of osteoporosis and other skeletal disorders.  Treatment with alendronate local drug delivery.  Biodegradable poly(lactide-co-glycolide) (PLGA) is regarded as one of the most biocompatible materials used to prepare drug carriers.  Different drug release profiles can be achieved by varying molecular weight, copolymer ratio, drug loading, particle size, porosity and manufacturing conditions.  This study was to design the method of sodium alendronate encapsulation in PLGA micro- and nanocarriers for their local delivery and sustained release (page 8, introduction).  It was found that the micro- and nanospheres obtained show sustained release of the drug (page 12, conclusions).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)

	While Posadowska et al. teaches sodium alendronate is useful in the treatment of osteoporosis and other skeletal disorders, Posadowska et al. does not teach the inclusion of testosterone.  However, this deficiency is cured by Cheng et al.
	Cheng et al. is directed to testosterone delivered with a scaffold is as effective as bone morphologic protein-2 in promoting the repair of critical-size segmental defect of femoral bone in mice.  It is taught that bone fracture is a common and serious medical problem.  Fractures may occur in any bone due to high force impact and are much more prevalent in individuals with osteoporosis, bone cancer or osteogenesis imperfecta (page 1 introduction).  The results of this study strongly suggest that testosterone can be used to promote fracture healing (page 8, right column).  Scaffold loaded with 100 µg 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Posadowska et al. and Cheng et al. and incorporate testosterone into the polymeric microspheres of Posadowska et al. One skilled in the art would have been motivated to incorporate testosterone as it is taught by Cheng et al. for use in bone repair which is the same use of alendronate as taught by Posadowska et al. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Posadowska et al. and Cheng et al. and apply the composition to the fracture site for local administration of the alendronate and testosterone.  One skilled in the art would have been motivated to apply the composition to a fracture site as both Posadowska et al. and Cheng et al. teach local delivery.  Since application to the fracture site allows for local delivery as taught by Cheng et al. one skilled in the art would have been motivated to utilize the composition in this manner.  
  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Regarding the recitation “so as to induce osteoblast activity”, firstly this recitation does not structurally distinguish the instant claims from the prior art.  This limitation merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1172 (Fed. Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003). Note MPEP 2111.04.  Specifically, this recitation does not inform the artisan how the “applying” steps are performed and .  


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Posadowska et al. in view of Cheng et al. as applied to claims 1, 7-14 and 16-17 above and in further view of Long (Thesis, 2006, cited on the Office action on August 6 2021).
Applicant Claims
	The instant application claims the amount of said bisphosphonate or salt thereof in the composition is between 0.1 µg and 1 mg and the amount of said androgen receptor agonist in the formulation is between 20 µg and 10 mg of testosterone or an equipotent amount of an androgen receptor agonist other than testosterone.  The instant application claims the composition is a coating.  The instant application claims the formulation is contained in a bone filler or patch.  The instant application claims the bone fracture or bone defect is covered by the formulation.  The instant application claims the bisphosphonate is present in the formulation in an amount of 1 µg - 250 µg.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)


Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Posadowska et al. teaches an amount of alendronate, it is unclear if that amount falls within the scope claimed.  While Posadowska et al. teaches microspheres and Cheng et al. application to a fracture, the references do no expressly the claimed forms.  However, these deficiencies are cured by Long.
	Long is directed to the controlled release of alendronate from polymeric films.  Table 4 shows the loadings of alendronate into 10% PLGA films.  The weight of the alendronate is 0.3, 0.8 and 1.5 mg.  Section 2.2 discusses therapeutic application of delivery of bisphosphonates to bone tissue.   Previous research on local delivery of bisphosphonates has taken a variety of forms.  Some have used bisphosphonates as a coating on an orthopedic implant in order to improve the rate and extent of bone fixation.  Bisphosphonates could be useful in conjunction with bone void fillers (page 9).  Bone void fillers are placed into the cavity to guide bone regeneration (page 14).   It is stated that bisphosphonate, either as a coating or in controlled release microspheres, to synthetic bone void filler might improve bone ingrowth and speed healing (page 15).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Posadowska et al., Cheng et al. and Long and utilize the microspheres of Posadowska et al. as a coating on a medical device.  One skilled in the art would have been motivated to utilize the 
Regarding the claimed concentration of alendronate, Long teaches amounts falling within the scope.  Additionally, the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results.  The amount of an active ingredient is a parameter that a person of ordinary skill in the art would routinely optimize based on the condition being treated, severity of the condition and desired dosing frequency, among other factors.  It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955). NOTE: MPEP 2144.05.
Claims 1, 7-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Posadowska et al. in view of Cheng et al. as applied to claims 1, 7-14 and 16-17 above and in further view of Ashton (USPGPUB No. 20100247607, cited on the Office action on August 6 2021).
Applicant Claims
	The instant application claims said fracture is a complicated fracture or a pathological fracture.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Posadowska et al. and Cheng et al. are set forth above.  Both suggest local administration of drugs in osteoporosis and other skeletal disorder patients to repair bone.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	Posadowska et al. does not specify a pathological fracture.  However, this deficiency is cured by Ashton.  
	Ashton is directed to implantable formulations of bisphosphonic acids.  It is taught a variety of disorders in humans and other mammals involve or are associated with abnormal bone resorption.  These include osteoporosis, bone fractures, metastatic bone disease, etc. (paragraph 0003).  The most frequent clinical manifestations of bone metastases are pain, pathological fracture, immobility, nerve root or spinal cord compression, etc. (paragraph 0004).  Bisphosphates have been investigated for treatment of cancer.  This treatment reduce the incidence and number of new bone and visceral metastases (paragraph 0006).  Claimed is a method for administering a 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Posadowska et al., Cheng et al. and Ashton and administer the composition to a pathological fracture.  One skilled in the art would have been motivated to administer the composition to this type of fracture as it is a manifestation of bone metastases as taught by Ashton.  Since Posadowska et al. teach administration of alendronate and Ashton teaches the use of this bisphosphonate in patients suffering from bone metastases there is a reasonable expectation of success in local delivery of the drugs to this pathological factures in this patient population to allow for new bone growth.  

Response to Arguments
Applicants’ arguments filed December 23 2021 have been fully considered but they are not persuasive. 
	Applicants argue that (1) the instantly claimed method is carried out so as to induce osteoblast activity.  The present specification and Figure 1 establish that the combination of biphosphate and an androgen receptor agonist results in substantial and significant increase in activity of osteoblast cells.
Regarding Applicants’ first argument, firstly, Reinholz et al. and  Chen et al. suggests that both the bisphosphates and testosterone act directly on osteoblasts and In re Kollman, 201 USPQ 193 (CCPA 1979).  Claims drawn to (unexpectedly) synergistic combinations of known ingredients must be factually supported by data commensurate in scope with the claims. See, In re Kollman, 201 USPQ 193 (C.C.P.A. 1979). (The court affirming a 103 rejection of a claim containing the word “synergistic”, because the claims were not commensurate in scope with the showing of unexpected results, other than at 1:1 ratio for certain specific combinations). Even if the combination shown was established as synergistic, this single combination does not establish that such synergistic effect would occur over the full scope of the claims when the art already recognizes that the combination increases the effect of either alone.  
	Applicants argue that (2) it is well known that osteoporosis is a disease where the competing process of bone resorption is faster than the competing process of new bone formation resulting in more porous bone.  One skilled in the art would not look to osteoporosis treatment for treating bone fractures or defects because of the goal of 
Regarding Applicants second arguments, with regards to the teachings of Einhorn, it does not appear that the comparison of local vs. system utilized the same delivery system as Posadowska et al.   Posadowska et al. specifically provides the motivation to replace systemic treatment with local drug delivery.  Posadowska et al. is not utilized alone.  Cheng et al. recognizes that fractures occur at a much higher rate in patients with patients with osteoporosis.  Therefore, when treating fractures in patients with osteoporosis it is the examiners position that the use of both testosterone and alendronate and local administration is obvious based on the teachings of Posadowska et al. and Cheng et al.  Since both Posadowska et al. and Cheng et al. teach local administration, there is a reasonable expectation of success.    The instant claims do not recite the osteoblast activity is required for new bone growth. The instant claims just recite that the application of the formulation is done so as to induce osteoblast activity.  Any degree of induction is encompassed within the instant claims.  As indicated above,  Reinholz et al. and  Chen et al. suggests that both the bisphosphates and testosterone act directly on osteoblasts and stimulate growth.  The bisphosphate in Posadowska is not structurally different from the bisphosphate instantly claimed and thus administration 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616